Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00244-CV

IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., and William L. Magness,
                              Relators

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 7, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 15, 2021, Relators Electric Reliability Council of Texas, Inc. (“ERCOT”) and

William L. “Bill” Magness filed a petition for writ of mandamus asking this court to direct the trial

court to vacate its order denying ERCOT’s Plea to the Jurisdiction and Amended Motion to

Transfer and issue a new order granting the Plea to the Jurisdiction and Amended Motion to

Transfer Venue and dismissing real party in interest CPS Energy’s claims for lack of jurisdiction,

or, alternatively, transferring the remaining claims, if any, to Travis County, Texas. After

considering the petition and record, this court concludes that Relators are not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

1
 This proceeding arises out of Cause No. 2021-CI-04574, styled CPS Energy v. Electric Reliability Council of Texas,
Inc. and William L. Magness, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable
Solomon Casseb, III presiding.